Citation Nr: 1635322	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-22 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


1.  Propriety of the reduction of the evaluation for service-connected mood disorder, residuals of post-concussion syndrome, from 70 percent to zero percent.  

2.  Propriety of the reduction of the evaluation for service-connected grand mal seizures, residual of head injury, from 40 percent to 10 percent.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION


The Veteran served on active duty in the United States Navy from September 1996 to September 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of June 2009 and January 2010 of the Nashville, Tennessee and Portland, Oregon Regional Offices (RO), respectively, of the Department of Veterans Affairs (VA).  

In June 2016, the Veteran and his daughter testified at a Board hearing.  

The matter of the reductions in the assigned disability ratings for the Veteran's service-connected psychiatric disorder and seizure disorder do not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  As discussed in much greater detail below, the reductions in this case stem from the Veteran's purported failure to attend VA examinations.  The Veteran did not contend that his psychiatric or seizure disorders warrant ratings in excess of their previously assigned levels.  Accordingly, the Board shall limit its decision here to the propriety of the reductions regarding those disabilities.

Since the time of the April 2013 statement of the case, the Veteran has submitted additional evidence in support of his claims.  Given both the disposition here and the fact that the Veteran waived RO review of this evidence, the Board may examine and discuss this evidence without remand for RO consideration.  See 38 C.F.R. § 20.1304(c) (2015).
FINDINGS OF FACT

1.  Service connection for a psychiatric disorder and seizures was granted in an October 2002 rating decision.  The Veteran was assigned a 70 percent rating for his psychiatric disorder and a 40 percent rating for his seizures.  

2.  In a June 2009 rating decision, the RO reduced the Veteran's rating for his service-connected psychiatric disorder to zero percent on the basis that he had failed to report to required reexaminations.  

3.  In a January 2010 rating decision, the RO reduced the Veteran's rating for his seizures to 10 percent on the basis that he had failed to report to required reexaminations.  

4.  The Veteran presented good cause for missing review examinations germane to his service-connected disabilities, and the RO failed to follow proper procedure prior to reducing his ratings.  


CONCLUSIONS OF LAW

1.  The June 2009 reduction of the evaluation for a psychiatric disorder was not proper; restoration of the 70 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 3.655 (2015).

2.  The January 2010 reduction of the evaluation for a seizure disorder was not proper; restoration of the 40 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5112; 38 C.F.R. §§ 3.105, 3.344, 3.655.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Framework

Pursuant to VA law and regulation, disability ratings for service-connected conditions may be reduced based on the failure of the claimant to report for a reexamination, or based on the improvement of the underlying disability.  Under either scenario, to properly reduce a disability rating, VA must meet both procedural and substantive benchmarks.  

Reductions based on the failure to report to a VA examination are governed by 38 C.F.R. § 3.655.  Under that regulation, when "continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant without good cause, fails to report for such examination, or reexamination," then a running award may be reduced under the guidelines set forth in 38 C.F.R. § 3.655(c).  38 C.F.R. § 3.655(a).  Examples of good cause for missing an examination "include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc."  Id. 

Under those guidelines, in the case of a claimant who fails to report for a reexamination, "VA shall issue a pretermination notice advising the payee that payment for the disability or disabilities for which the reexamination was scheduled will be discontinued."  Id. at § 3.655(c)(1).  This pretermination notice "shall include the prospective date of discontinuance, the reason therefor, and a statement of the claimant's procedural and appellate rights."  Id.  Following the issuance of this notice, "the claimant shall be allowed 60 days to indicate his or her willingness to report for a reexamination" or to present evidence regarding the disability for which the reexamination was scheduled.  Id.  

If the claimant fails to respond to the pretermination notice within 60 days (or if any submitted evidence does not establish continued entitlement to the benefit), then "payment for such disability or disabilities shall be discontinued or reduced as of the date indicated in the pretermination or the date of last payment, whichever is later."  38 C.F.R. § 3.655(c)(2).  

Conversely, if, in the 60 days following the issuance of the pretermination notice, "notice is received that the claimant is willing to report for a reexamination before payment has been discontinued or reduced, action to adjust payment shall be deferred."  38 C.F.R. § 3.655(c)(3).  In such cases, the "reexamination shall be rescheduled and the claimant notified that failure to report for the rescheduled examination shall be cause for immediate discontinuance or reduction of payment."  Id.  

Reductions based on improvement of the underlying disability have similar procedural and substantive requirements.  Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e). 

Substantively, the criteria governing rating reductions for service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of § 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In such cases, the regulation prescribes more stringent criteria that must be met before a rating may be reduced.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c), which provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

VA is also required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000).

Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction, pertinent post-reduction evidence favorable to restoring the rating also may be considered.  Dofflemeyer, 2 Vet. App. at 277.

The United States Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595. 

Significantly, the burden is on VA to show improvement and it is not on the Veteran as is the case in a typical increased rating claim.  See 38 U.S.C.A. § 5112; 38 C.F.R. § 3.105.

Facts and Procedural Background

Considering the importance of the procedural history in reduction claims, a recitation of the history of the Veteran's claims is instructive.  

The Veteran sought service connection for both a psychiatric disorder and seizures in an October 2001 claim, filed before his separation from service.  In an October 2002 rating decision, the RO granted the Veteran's claims, assigning disability ratings of 70 percent and 40 percent respectively, and an effective date of September 17, 2002, the day after the Veteran's separation from service.  

In December 2006, the Veteran sought an increased rating for his psychiatric disorder.  He underwent a VA examination in March 2007.  The examiner from that examination questioned both the diagnoses previously rendered and the severity of the Veteran's psychiatric disorder.  The examiner recommended that additional, extensive testing be performed; the Veteran declined to participate in additional testing and asked that his claim be decided on the basis of the evidence of record.  In a May 2007 rating decision, the RO denied an increased rating for the Veteran's psychiatric disorder.  The decision noted that the most recent examination showed "significant improvement" in his mood disorder.  It stated that because sustained improvement had not been established, the Veteran's rating was not considered permanent and that it was subject to a future review examination.  

In the interim, the Veteran moved from Oregon to Tennessee in 2007 in an effort to find better medical treatment for his daughter who had been diagnosed as suffering from cancer.  

In March 2008, VA scheduled the Veteran for examinations to determine the nature and severity of his service-connected psychiatric disorder and seizures.  The Veteran failed to report for these examinations.  In April 2008, the Veteran informed the RO that he had not received notice of his scheduled examinations, and he asked to be rescheduled.  He subsequently underwent a VA brain and spinal cord examination in April 2008.  A May 2008 VA psychiatric examination was cancelled, however, as it was ordered for an incorrect jurisdiction.  

A May 2008 report of contact noted that the Veteran indicated that he was living in Tennessee, but that he did not have a permanent place to live.  He provided a temporary address.  

In August 2008, the Veteran was again scheduled for, but did not attend, a VA psychiatric examination.  It is not clear to what address notice of this examination was sent.  

An October 2008 deferred rating noted that the April 2008 VA brain and spinal cord examination was inadequate, as additional testing was required.  This deferred rating also noted that the Veteran's records were transferred to Illinois.  

In November 2008, the Veteran provided VA with a new address and stated that he would attend a rescheduled examination.  In January 2009, the Veteran underwent a second VA brain and spinal cord examination.  

The Veteran was also scheduled for, but did not attend, a VA psychiatric examination.  As above, it is not clear to what address notice of this examination was sent, or that the Veteran was aware of his scheduled examination.  

In March 2009, the RO issued a rating decision that continued his 40 percent rating for his seizure disorder, but noted that the Veteran did not report for a scheduled examination for further information regarding his service-connected seizures.  This same rating decision proposed decreasing his rating for his service-connected mood disorder from 70 percent to zero percent.  It noted that the Veteran had failed to report to his scheduled examinations, and that he did not provide good cause for missing his examinations.  The rating decision did note that the Veteran "cancelled these appointments due to having an ill child," but that he had been "rescheduled on multiple occasions and given ample opportunity to report."  

In conjunction with this rating decision, the RO sent the Veteran a notification letter dated March 31, 2009.  This letter noted that the Veteran's service-connected seizures and migraines would continue at their currently assigned disability ratings.  This letter also noted that it was proposed to reduce the Veteran's benefits for his service-connected mood disorder from 70 to zero, and that his overall combined evaluation would decrease from 100 percent to 80.  The letter stated that VA had "reviewed medical records concerning your service-connected disabilities and noted some improvement."  This letter did not mention that his benefits would be reduced not based on his failure to report for scheduled examinations.  Though this letter noted that the Veteran could submit additional evidence, it did not note that he could request to be reexamined.  

In June 2009, the RO issued a rating decision that effectuated the decrease of the Veteran's rating for his service-connected mood disorder.  A notification letter accompanying this rating decision notified the Veteran that his rating would be reduced.  On June 11, 2009, VA received notice that the rating decision and notification letter had been returned as undeliverable.  

On July 10, 2009, the Veteran notified VA that he had cancelled his previous appointments on account of his daughter's cancer treatment.  He noted that he was unaware of his previously scheduled examinations because his address in Nashville was only temporary, and that he only learned of the proposed reduction of his benefits when his direct deposit amount was lower.  

On July 23, 2009, the RO resent the Veteran the earlier March and June 2009 rating decisions and notification letters regarding his proposed and eventual reductions.  The Veteran then underwent a VA psychiatric examination on August 20, 2009, and a traumatic brain injury examination on October 2, 2009.  

A November 2009 deferred rating determined that a reconciliation of the various psychiatric diagnoses that had been rendered was needed.  The Veteran was notified in December 2009 of the need for an additional examination.  A December 2009 VA record reflects that the Veteran did not attend a scheduled examination; no information as to where such notification was sent or any additional efforts to contact the Veteran was provided.  

On January 7, 2010, the RO issued a rating decision that continued the Veteran's noncompensable rating for his psychiatric disorder.  This same rating decision reduced his ratings for his service-connected seizure disorder and migraines to 10 percent and zero percent respectively, effective January 1, 2010.  The rating decision noted that the previous October 2009 VA examination determined that additional testing was required to determine the severity of the Veteran's service-connected disorders, but that he cancelled these additional tests.  The rating decision stated that, since he did not "fully comply with attending all portions of this exam, it is held as if you missed the exam after failing to report to a previous review exam."  

In May 2010, the Veteran filed notices of disagreement with both rating decisions that reduced his service-connected disabilities.  The Veteran also submitted private treatment records, numerous statements from friends and family regarding the nature and severity of his service-connected disabilities, and a letter from a social worker involved with his daughter's cancer treatment.  That social worker noted that the Veteran often stayed in the hospital with his daughter as she underwent her cancer treatment.  She stated that the Veteran was often forced to choose between their daughter's receiving treatment or the Veteran's attending appointments with the VA in Memphis.  

In April 2013, the RO issued a rating decision that restored the Veteran's rating for his headaches, effective the date of the previously issued date of reduction.  The RO also issued a statement of the case providing reasons for the continued denial of restoration of benefits.  Notably, this statement of the case did not discuss any of the medical treatment records or lay statements submitted by the Veteran.  

In May 2013, the Veteran filed a timely substantive appeal.  He and his daughter then testified before the undersigned Veterans Law Judge in June 2016.  The Veteran noted that he missed numerous examinations because of his daughter's cancer treatment.  He also noted that VA refused to move his examinations from Memphis to Nashville, despite the fact that Nashville's VA facilities were in close proximity to his daughter's hospital in that city.  

Analysis

The Veteran's essential contention is that the reductions for his psychiatric and seizure disorders were improper, and that his previous ratings should be restored.  For the reasons that follow, the Board finds this to be the case.  

Turning first to the Veteran's seizure disorder, the RO has consistently maintained that it reduced the Veteran's rating on account of his failure to report to requested examinations or provide good cause for missing those scheduled examinations.  

The RO, however, failed to follow proper procedure before reducing the Veteran's rating.  Again, the RO predicated its reduction on the Veteran's failure to attend his scheduled examinations.  Pursuant to the applicable regulation, the RO was required to provide the Veteran with "pretermination notice" that advised him of what disability was to be discontinued or reduced; the Veteran would thereafter have 60 days to respond to this notice and either request rescheduling of his examinations or to provide additional information.  38 C.F.R. § 3.655(c)(1).  

With regard to the Veteran's seizure disorder, however, the RO provided no notice whatsoever to the Veteran before reducing his compensation in a January 2010 rating decision.  This failure to provide pretermination notice violates the procedural requirements of 38 C.F.R. § 3.655(c)(1).  The January 2010 reduction of the Veteran's rating for his seizure disorder was therefore improper.  This reduction must be vacated, and the prior rating restored effective January 1, 2010.  

As to the Veteran's psychiatric disorder rating, the Board similarly finds that the RO did not follow proper procedure in effectuating this reduction.  

First, for a rating to be reduced on the basis of failure to attend a scheduled examination, there must not have been "good cause" for missing said examinations.  38 C.F.R. § 3.655(a).  The examples of good cause provided in the applicable regulation include illness of the claimant or the death of a family member, but this list is not exhaustive.  Id. 

Here, the Board finds that the Veteran did have good cause for missing his scheduled examinations.  The record is replete with notices that the Veteran's daughter was receiving treatment for cancer in Tennessee.  Despite that fact, the Veteran was able to attend two examinations related to his seizure disorder in April 2008 and January 2009.  It is thus clear that, when able, the Veteran attended examinations germane to his service-connected disabilities.  Further, the record indicates that the RO continually scheduled the Veteran for examinations that were inconvenient for him to attend, despite the availability of closer VA facilities.  

Second, even assuming that the Veteran did not provide good cause for missing his scheduled examinations, the RO did not follow the proper procedure in reducing the Veteran's psychiatric disorder rating.  For this issue, the RO did issue a pretermination notice in March 2009 prior to its reducing his rating in June 2009.  That said, it is not clear that the Veteran ever received this notice.  Indeed, the June 2009 rating decision that effectuated the reduction was returned as undeliverable, and in July 2009, the RO resent both the rating decisions and notification letters from March 2009 and June 2009.  The Veteran then reported that he was willing to attend an examination, and underwent such an examination in August 2009.  

Under the applicable regulation, if notice is received within 60 days of the pretermination notice that the claimant is willing to report to an examination, then any action to discontinue or reduce payment must be deferred.  38 C.F.R. § 3.655(c)(3).  In this case, after the Veteran received notice of the proposed reduction, he notified the RO that he would attend a VA examination.  At that point, any reduction or termination of benefits should have been deferred.  Instead, the RO continued its discontinuance of the Veteran's benefits for his psychiatric disorder, presenting a second reason to vacate the June 2009 rating decision.  

Finally, even assuming that the Veteran had not provided good cause for missing his scheduled examinations and that he received the March 2009 pretermination notice, that notice was deficient.  The regulation is clear that the pretermination notice must inform the Veteran of the "prospective date of discontinuance or reduction, the reason therefore, and a statement of the claimant's procedural and appellate rights."  38 C.F.R. § 3.655(c)(1).  The March 2009 notice provided to the Veteran stated that his rating would be reduced not for his failure to attend scheduled examinations, but instead because his condition had improved.  This letter did not inform the Veteran that he could request to be rescheduled for his missed examinations.  In light of these facts, this notice was deficient on its face and violative of 38 C.F.R. § 3.655(c)(1).  

For all these reasons, the June 2009 reduction of the Veteran's rating for his service-connected psychiatric disorder was improper.  This reduction must be vacated, and the prior rating restored effective June 1, 2009.  

In summary, the RO failed to follow VA's required procedure in reducing the Veteran's disability ratings for his psychiatric disorder and seizures.  The rating decisions effectuating these reductions are void ab initio, and his prior ratings are restored effective the dates of reduction.  


ORDER

Restoration of a 70 percent rating for service-connected mood disorder is granted, effective June 1, 2009, subject to the laws and regulations governing the payment of monetary awards.

Restoration of a 40 percent rating for service-connected grand mal seizures is granted, effective January 1, 2010, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


